Evans, J.
On an interlocutory hearing of a petition to enjoin the cutting of timber, where it appeared that the plaintiffs and defendant derived their title from a common grantor as abutting landowners, and where the chief contention was as to the location of the boundaries between the coterminous landowners, and as to the truth of which the evidence was in conflict, the judge did not abuse his discretion by restraining the defendant from cutting the timber upon the land according to the boundaries as defined by the evidence submitted by the defendant.

Judgment affirmed.


All the Justices concur.